DETAILED ACTION
This Office Action is in response to Application filed January 22, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group II and Subspecies 1 drawn to the embodiment shown in Fig. 1 of current application in the reply filed on August 2, 2022 is acknowledged.

Claim Objections
Claims 10, 21-26, 28, 33, 36, 37, 39 and 43-49 are objected to because of the following informalities:
On lines 6 and 8 of claim 10, on lines 6 and 8 of claim 39, and on lines 6 and 8 of claim 43, the word “multiple” should be replaced with another word or term such as “a plurality of”, because the word “multiple” either is an adjective or refers to a number.
On line 10 of claims 10, 39 and 43, the word “individual” should be replaced with another word such as “each”, because the word “individual” either is an adjective or refers to a human.
On line 22 of claim 10, and on line 2 of claims 21 and 24-26, “the side material” should be replaced with “the elevationally-extending-side material” to avoid confusion.
On line 2 of claims 22 and 23, “the conductive-side material” should be replaced with “the conductive elevationally-extending-side material”.
On line 2 of claims 28 and 36, “the diffusion barrier” should be replaced with “the dopant-diffusion barrier” or “the elevationally-extending-dopant-diffusion barrier”.
On lines 2 and 4-5 of claim 33 and on line 3 of claim 37, “the side material” should be replaced with “the elevationally-extending-side material” to avoid confusion.
On line 3 of claim 44 and on lines 2 of claims 45-49, “the side material” should be replaced with “the conductive-side material”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13, 16, 17, 19, 21-26, 28-37 and 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 10, it is not clear what the conductive interconnect recited on line 13 is constituted of, because (a) Applicants claim that the conductive interconnect comprises an elevationally-extending-dopant-diffusion barrier on lines 14-15, (b) thus the laterally-central material recited on line 16 does not appear to be a part of the claimed conductive interconnect since the elevationally-extending-dopant-diffusion barrier is laterally outward of the laterally-central material, and (c) in this case, it is not clear how “the dopant-diffusion barrier having an elevationally-outermost surface that is lower than an elevationally-outermost surface of the conductive interconnect” as recited on lines 16-18 since (i) Applicants claim that the conductive interconnect comprises an elevationally-extending-dopant-diffusion barrier, but do not specifically claim any other element(s) of the conductive interconnect, (ii) in this case, to interpret the claim limitation cited above, the claimed conductive interconnect should be interpreted as the conductive interconnect that Applicants originally disclosed rather than the conductive interconnect that Applicants claim, and (iii) however, it is improper to import claim limitations from the specification, see MPEP 2111.01.
(2) Also regarding claim 10, it is not clear whether the limitation “the dopant-diffusion barrier having an elevationally-outermost surface that is lower than an elevationally-outermost surface of the conductive interconnect” as recited on lines 16-18 suggests that the elevationally-outermost surface of the dopant-diffusion barrier is lower than the laterally-central material recited on line 16.
(3) Further regarding claim 10, if arguendo the claimed conductive interconnect should be interpreted as the conductive interconnect that Applicants originally disclosed rather than the conductive interconnect that Applicants claim, it is not clear all of the physical and electrical characteristics of the conductive interconnect that Applicants originally disclosed including the number of the constituent elements that belong to the conductive interconnect, the material compositions of the constituent elements of the conductive interconnect, the sizes of the constituent elements of the conductive interconnect, etc., should also be incorporated into claim 10, because Applicants do not specifically claim which characteristics should be considered and which characteristics should not be considered for the claimed conductive interconnect.
(4) Regarding claims 10 and 16, it is not clear whether the “conductive topping material” recited on line 19 of claim 10 is not a part of the conductive interconnect recited on line 13 of claim 10, because (a) Applicants used the numeral 60 in Fig. 1 of current application to indicate the conductive interconnect, which appears to include the conductive topping material 72, (b) Applicants further claim that “the laterally-central material and the conductive-topping material are of the same composition” in claim 16, which suggests that, in the final device structure, the laterally-central material and the conductive-topping material would not be distinguishable from each other, and (c) in this case, if arguendo the laterally-central material is a part of the claimed conducive interconnect, the conductive-topping material, which is claimed separately from the conductive interconnect as recited on line 19 of claim 10, would also be a part of the claimed conductive interconnect.
(5) Still further regarding claim 10, it is not clear whether “an elevationally-extending-side material” recited on line 21 is not a part of the conductive interconnect recited on line 13, because Applicants used the numeral 60 in Fig. 1 of current application to indicate the conductive interconnect, which appears to include the elevationally-extending-side material 75, too.
(6) Regarding claim 10, it is not what the words “conductive” and “semiconductive” recited on line 22 refer to, because (a) there should be a distinction between a conductive material and a semiconductive material, and (b) however, Applicants claim that the side material is “at least one of conductive and semiconductive” on lines 22-23, which suggests that the side material can be both conductive and semiconductive simultaneously due to the phrase “at least one of”, which can imply “both”.
(7) Regarding claims 10 and 22, it is not what the word “conductive” recited on line 22 of claim 10 refers to, because (a) Applicants claim that “the side material” is “at least one of conductive and semiconductive” on lines 22-23 of claim 10, and (b) however, Applicants claim that “the conductive-side material comprises conductively-doped-semiconductive material”, which suggests that a semiconductive material, when doped, can also be a conductive material.
(8) Regarding claims 10 and 29, it is not clear what “a laterally-central material” recited on line 16 of claim 10 refers to, and how “the lowermost region” of the laterally-central material” can comprise “a laterally-extending-dopant-diffusion barrier” as recited on lines 3-4 of claim 29, because (a) it appears that the claimed materials and layers do not have any specific meanings, and can be arbitrarily dissected and lumped together, and (b) when a portion of a material or a layer can be arbitrarily lumped together with another material or layer, which would render claim 10 further indefinite since a portion or potions of the claimed materials and layers in claim 10 can be arbitrarily lumped together with another material or layer to meet or not to meet the claim limitations of claim 10, even the same device structure may or may not satisfy the claim limitations depending on how to dissect and redefine the materials and layers of the semiconductor device structure.
Claims 11-13, 16, 17, 19, 21-26 and 28-37 depend on claim 10, and therefore, claims 11-13, 16, 17, 19, 21-26 and 28-37 are also indefinite.
(9) Regarding claim 39, it is not clear what the limitation “dopant transmissive” recited on line 20 refers to, because (a) any material including the claimed topping material would deter, block or prevent transmission or diffusion of a dopant or dopants to a certain degree, and (b) therefore, it is not clear how transmissive the topping material should be against the unspecified dopants so that it can be referred to as being “dopant transmissive”.
(10) Further regarding claim 39, it is not clear what the dopant is or dopants, and it is not clear whether the topping material is transmissive to any dopant or to a certain dopant or certain dopants, because (a) in the latter case, claim 39 would be indefinite since the same device structure would meet or fails to meet the claim limitations of claim 39 depending on the species of the dopant(s), which is/are not necessarily a part of the claimed elevationally-extending string of memory cells.
Claims 40-42 depend on claim 39, and therefore, claims 40-42 are also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 43, 44 and 47 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Lee et al. (US 9,570,462)
Regarding claims 43, 44 and 47, Lee et al. disclose an elevationally-extending string of memory cells (Figs. 1A and 1B), comprising: an upper stack (ST2) elevationally over a lower stack (ST1), the upper and lower stacks individually comprising vertically-alternating tiers comprising control-gate material (16) (col. 3, line 56) vertically alternating with insulating material (15) (col. 4, line 13); an upper-stack-channel pillar (26) (col. 4, line 56) extending through multiple of the vertically-alternating tiers in the upper stack and a lower-stack-channel pillar (19) (col. 4, lines 57-58) extending through multiple of the vertically-alternating tiers in the lower stack; insulative-charge-passage material (material of tunnel insulating layer of memory layer 18) (col. 4, lines 26-39), charge-storage material (material of data storage layer of memory layer 18), and a charge-blocking region (region of charge blocking region of memory layer 18) of individual of the memory cells being laterally between the respective upper and lower-stack-channel pillars and the control-gate material; and a conductive interconnect (25 and/or 28) (col. 4, line 58 and 60) elevationally between and electrically coupling the upper and lower-stack-channel pillars (19 and 26) together, the conductive interconnect comprising conductive-side material (28) laterally outward of and extending elevationally along a laterally-central material (25), the lower-stack-channel pillar being directly against the conductive-side material, because the bottom portion of the second memory layers 25 is narrower than the top portion of the first channel layers 19 (claim 43), wherein the lower-stack-channel pillar (19) is directly against an elevationally-innermost surface of the side material (28) (claim 44), and the side material (28) comprises an elevationally-extending cylinder, because (a) Applicants do not specifically claim what kind of a shape the cylinder has, and (b) the coupling patterns 28 have a cylinder shape (claim 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45, 46, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. (US 9,570,462)  The teachings of Lee et al. are discussed above.
Regarding claims 45, 46, 48 and 49, Lee et al. differ from the claimed invention by not showing that the side material comprises metal material (claims 45 and 48), and the side material comprises conductively-doped semiconductive material (claims 46 and 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the side material can comprise metal material or conductively-doped semiconductive material, because (a) a metal material or a conductively-doped semiconductor material have been commonly formed in a memory device as a conductor layer, via or plug, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 10,103,164)
Ariyoshi (US 10,115,681)
Kai et al. (US 9,831,266)
Zhu et al. (US 9,741,734)
Lee et al. (US 10,553,609)
Wang et al. (US 11,183,508)
Goda et al. (US 10,504,596)
Oh (US 10,217,758)
Lee et al. (US 9,472,569)
Lee et al. (US 10,283,518)
Mizutani et al. (US 9,224,747)
Lu et al. (US 10,078,246)
Aritome (US 9,070,446)
Lee et al. (US 8,513,731)
Liu (US 8,237,213)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 2, 2022